         Case 5:20-cr-00040-JA-PRL Document 19 Filed 09/09/20 Page 1 of 1 PageID 51
                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                              Golden-Collum Memorial Federal Building & U.S. Courthouse
                                              207 NW Second Street
                                               Ocala, Florida 34475
                                                 (352) 369-4860
Elizabeth M. Warren                                                                                Lisa Fannin
Clerk of Court                                                                               Division Manager

                                                  September 9, 2020


UNITED STATES OF AMERICA

v                                                                            CASE NO: 5:20-cr-40-Oc-28PRL

JOSEPH SAMUEL CATALANO


                                NOTICE OF SURRENDERED U.S. PASSPORT

To:    U.S. Department of State
       CA/PPT/L/LA
       44132 Mercure Circle
       PO Box 1227
       Sterling, VA 20166-1227

       PURSUANT to the Court’s order entered on September 9, 2020 in the above styled case, the Defendant’s
passport, Number 482311620 was surrendered to the custody of the Clerk of Court on September 9, 2020. The
defendant is not permitted to apply for the issuance of another passport during the pendency of this action.

                        Defendant’s date of birth:        12/08/1965

                        Defendant’s place of birth:       Illinois, U.S.A.

                        Passport received from:           Joseph Samuel Catalano

                        Passport issued to:               Joseph Samuel Catalano

                        Date of issuance:                 05/20/2011


                                                              ELIZABETH M. WARREN, CLERK

                                                              By Mari Jo Taylor
                                                              Mari Jo Taylor, Deputy Clerk
c:     Counsel and Unrepresented Defendant
       Pretrial Services (if before Judgment)
       Probation Office (if after Judgment)
       Appropriate Agency Listed Above
       Passport Coordinator
